Judgment unanimously affirmed. Memorandum : The contention of defendant that County Court abused its discretion in sentencing him as a persistent felony offender is without merit (see, Penal Law § 70.10; People v Bowers, 201 AD2d 830, 831, lv denied 83 NY2d 909). Further, in light of defendant’s extensive history of alcohol related offenses and flagrant disregard for the consequences of driving in an intoxicated condition, we conclude that the sentence is neither unduly harsh nor severe (see, People v Turner, 234 AD2d 704, 707). (Appeal from Judgment of Ontario County Court, Harvey, J. — Felony Driving While Intoxicated.)
Present — Denman, P. J., Pine, Hayes, Balio and Boehm, JJ.